Order entered June 5, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00095-CR
                                       No. 05-12-00096-CR
                                       No. 05-12-00097-CR

                                 THOMAS LEE NIX, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
              Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                             ORDER
        The Court GRANTS court reporter Denise L. Condran’s May 29, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Condran to file the reporter’s record within FIFTEEN DAYS from the

date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE